The judge certified that the bill of exceptions was tendered on September 24, 1945, and within the time prescribed by law, but further certified that it was returned to counsel for the plaintiff in error for correction on said date, September 24, 1945, and that the same was corrected and again tendered to him on March 4, 1946, on which date he certified the bill of exceptions. Such certificate was dated March 4, 1946. Held:
The judge having returned the ordinary bill of exceptions to the plaintiff in error for correction, and the plaintiff in error having failed to return such bill of exceptions as corrected within 30 days, the writ of error, under the facts in this case, must be dismissed, no reason appearing for the delay of over 5 months in rendering it. Code, §§ 6-902, 6-909;  Atkins v. Winter, 121 Ga. 75 (48 S.E. 717); Turner v.  Turner, 191 Ga. 123 (12 S.E.2d 633); Allison v.  Jowers, 94 Ga. 335 (21 S.E. 570); Pappa v. Pope, 25 Ga. App. 212 (103 S.E. 99). See Hadden v. Fuqua, 194 Ga. 621, 626 (22 S.E.2d 377).
Writ of error dismissed. Broyles, C. J., and Gardner, J.,concur.
                       DECIDED SEPTEMBER 12, 1946.